t c memo united_states tax_court jin long pan and bao qiong chen petitioners v commissioner of internal revenue respondent docket no filed date robert nizewitz specially recognized and stephen k seung for petitioner jin long pan diana p hinton for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined deficiencies in petitioners’ federal_income_tax and accuracy-related_penalties as follows year deficiency penalty sec_6662 dollar_figure big_number dollar_figure big_number the issues for decision are whether petitioners had unreported income for and and whether petitioners are liable for accuracy-related_penalties under sec_6662 a for and findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts and the attached exhibits are incorporated herein by this reference petitioners resided in new york when they filed their petition unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined that petitioners are liable for self-employment_tax on the unreported income for and jin long pan petitioner introduced no evidence at trial nor did he argue on brief that he is not liable for self-employment_tax as a result petitioner is deemed to have conceded this issue see rule sec_142 sec_149 burris v commissioner tcmemo_2001_49 respondent’s determinations with respect to petitioners’ claimed earned_income credits under sec_32 and personal_exemption deductions under sec_151 are automatic adjustments that will be resolved by our decision of the primary issue ie whether petitioners had unreported income and computations shall be made under rule petitioner and his wife3 filed joint federal_income_tax returns for and on which they reported gross_income of dollar_figure and dollar_figure respectively petitioner stated cook as his occupation on both returns and housewife as his wife’s occupation on the return and labor on the return foxwoods resort casino during the years at issue petitioner traveled frequently to foxwoods resort casino foxwoods in connecticut to gamble petitioners’ and returns became the subject of examination after respondent received numerous currency transaction reports ctrs from foxwoods showing that petitioner had purchased more than dollar_figure in casino chips in and combined on date the court granted respondent’s motion to dismiss for lack of prosecution and to strike petitioner’s wife bao qiong chen from this case the court will enter a decision as to petitioner bao qiong chen consistent with the decision to be entered as to petitioner jin long pan casinos are required to file ctrs with the internal_revenue_service irs when a patron purchases or redeems more than dollar_figure in chips with cash within a 24-hour period see c f_r sec_103 b when a patron exceeds the ctr reporting threshold he is required to show identification to a casino employee chris dowds who works in foxwoods’ accounting department was generally unfamiliar with what forms of identification are acceptable on the casino floor for ctr reporting but stated that it may be possible for a patron to show a dream card discussed infra for identification purposes a patron’s dream card account contains most of the information that is required to be reported on a ctr eg name address and driver’s license number in addition to keeping track of its patrons’ buy-ins and redemptions for ctrs foxwoods keeps detailed computer records of its patrons’ gambling activities for purposes of its rewards program patrons can sign up for and receive a free rewards card dream card to use each time they gamble at foxwoods patrons accumulate points on their dream cards based on how much they play at the casino and can redeem their points for free food beverages and tickets to shows each dream card holder is assigned an identification_number that is used to track that patron’s activity at the casino the audit irs revenue_agent daniel lorber mr lorber audited petitioners’ and returns during his examination he reviewed the following ctrs related to petitioner’s cash transactions at foxwoods purchases redemptions expenses complimentary date -0- -0- -0- -0- dollar_figure dollar_figure big_number -0- big_number big_number -0- big_number -0- -0- big_number -0- big_number -0- big_number -0- big_number big_number -0- -0- big_number -0- big_number -0- big_number big_number big_number big_number -0- -0- -0- -0- -0- -0- -0- -0- dollar_figure -0- big_number big_number big_number big_number big_number -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number totals big_number big_number big_number big_number -0- big_number big_number big_number -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- big_number big_number -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- date purchases redemptions expenses complimentary dollar_figure big_number -0- big_number big_number big_number -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number 2dollar_figure -0- big_number big_number -0- -0- big_number -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- big_number -0- -0- -0- -0- dollar_figure -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- big_number big_number totals big_number -0- -0- big_number -0- -0- big_number respondent received a duplicate ctr for and mistakenly included it in his calculations according to the ctr for petitioner received dollar_figure in complimentary expenses this is inconsistent with foxwoods’ records of petitioner’s gambling activity patron data log discussed infra we find that the dollar_figure should have been reported as a redemption mr lorber and petitioner’s counsel stephen seung mr seung agreed to meet in date to discuss the audit mr lorber requested that petitioner provide for review at the meeting documentation of any cash petitioner received from nontaxable sources such as loan documents or promissory notes petitioner provided no documents in response to this request during their meeting mr lorber asked mr seung how petitioner got the money to make the purchases mr seung explained that petitioner had purchased some of the chips with recycled money ie he used prior casino winnings to make the purchases and that some of the ctrs were erroneously attributed to petitioner with respect to the latter claim mr seung contended that petitioner sometimes lent his dream card to his friends in order to accumulate additional points while he was traveling out of the country mr seung told mr lorber that he would provide him with petitioner’s passport to prove that petitioner could not have made some of the purchases but mr seung did not do so during examination mr lorber sent several information document requests idrs to petitioner requesting the names of any individuals who borrowed petitioner’s dream card bank statements and documentation that petitioner had received money from nontaxable sources petitioner never provided any of the requested documentation reconstruction of petitioner’s income mr lorber determined that petitioner had unreported income for and by reconstructing petitioner’s income using the cash_expenditures_method in doing so he assumed that petitioner had income for each of and at least equal to that year’s net-cash expenditures at foxwoods using the ctrs as his guide mr lorber determined petitioner’s net cash expenditures_for each year by aggregating that year’s casino chip purchases and reducing the total by that year’s casino chip redemptions and complimentary expenses he then reduced each year’s net cash expenditures by petitioner’s known financial resources net wages salaries gross_receipts and interest and federal_income_tax refunds to determine petitioner’s unreported respondent determined that petitioner’s gambling activity resulted in net losses for and this has no impact on respondent’s computations because gambling_losses are deductible only to the extent of gambling winnings see sec_165 mr lorber reduced the chip purchases by redemptions under the presumption that petitioner would use the cash received from the redemptions to purchase chips at a later date income the following chart summarizes mr lorber’s calculations ctrs purchases redemptions comps net cash expenditures net_income net wages salary gross_receipts interest_income tax refunds prior year refund federal refund unreported income1 dollar_figure -big_number big_number big_number -0- big_number big_number big_number big_number dollar_figure -big_number big_number big_number big_number big_number -0- big_number big_number big_number unreported income net cash expenditures - net_income - tax refunds respondent issued petitioners a notice_of_deficiency based on mr lorber’s calculations after respondent issued the notice_of_deficiency foxwoods provided respondent with a log of petitioner’s daily gambling activities as recorded by the casino floor employees the log includes information about petitioner’s daily buy-ins estimated wins losses average bet amount of time spent gambling each day and reward and use of complimentary expenses among other information according to the log petitioner had buy-ins of dollar_figure and dollar_figure in and respectively the substantial discrepancy between the totals from the ctrs dollar_figure and dollar_figure and the log is attributable to the fact that the casino files ctrs only for transactions over dollar_figure whereas the log monitored all of petitioner’s purchases respondent however did not seek an increased deficiency on the basis of this information before trial petitioner presented his passport to respondent establishing to respondent’s satisfaction that petitioner was out of the country and could not have made the transactions reported in of the ctrs in and in accordingly respondent has stipulated that petitioner did not make purchases on those dates on which purchases totaled dollar_figure and dollar_figure in and respectively in his pretrial memorandum petitioner claimed that his casino chip purchases were financed by a loan he obtained from the fukkianese community and that he would testify to this effect however petitioner failed to show up for trial petitioner’s counsel robert nizewitz tried the case in petitioner’s absence opinion i burden_of_proof and burden of production as a general_rule the taxpayer bears the burden of proving the commissioner’s deficiency determinations incorrect rule a 290_us_111 sec_7491 and however provides an exception that shifts the burden_of_proof to the commissioner as to any factual issue relevant to a taxpayer’s liability for tax if the taxpayer respondent has stipulated that petitioner was not at the casino on the following dates apr nov nov nov nov dec and date dec through and date introduces credible_evidence with respect to such issue and the taxpayer satisfies certain other conditions including cooperation with the government’s requests for witnesses information and documents see also rule a the burden is on the taxpayer to show that he satisfied these prerequisites see richardson v commissioner tcmemo_2005_143 h conf rept pincite 1998_3_cb_747 additionally sec_6201 provides that if a taxpayer asserts a reasonable dispute with respect to the income reported on an information_return and fully cooperates with the secretary including providing within a reasonable_time access to and inspection of all witnesses information and documents within the control of the taxpayer as reasonably requested by the secretary the secretary shall have the burden of producing reasonable and probative information in addition to such information returns petitioner was unresponsive to mr lorber’s repeated requests for documentation throughout the examination petitioner offered various explanations in response to mr lorber’s inquiries but failed to produce any documentation to corroborate these claims even after agreeing to do so mr lorber also sent several idrs to petitioner that petitioner failed to respond to on the basis of the facts and circumstances we hold that petitioner has failed to fully cooperate with respondent’s reasonable requests for information and documentation accordingly petitioner bears the burden_of_proof and respondent does not have the burden of producing information in addition to the ctrs see sec_6201 sec_7491 rule a ii unreported income gross_income includes all income from whatever source derived sec_61 taxpayers are required to maintain adequate_records of taxable_income sec_6001 when a taxpayer fails to keep sufficient records to enable the commissioner to determine his correct_tax liability the commissioner may compute the taxpayer’s income by any method that clearly reflects income see sec_446 sec_6001 32_tc_862 the commissioner’s reconstruction of a taxpayer’s income need only be reasonable in light of all the surrounding facts and circumstances 92_tc_661 respondent used the cash_expenditures_method to reconstruct petitioner’s income the use of the cash_expenditures_method of although petitioner eventually showed respondent his passport petitioner did so after failing to provide his passport to mr lorber as he had agreed to do computing income is a well-established method of determining a taxpayer’s unreported income 319_us_503 783_f2d_307 2d cir 398_f2d_558 1st cir affd 394_us_316 199_f2d_905 3d cir the cash_expenditures_method assumes that the amount by which a taxpayer’s cash expenditures during a taxable_year exceed his known sources of income for that period is taxable_income unless the taxpayer can show that his expenditures were made from some nontaxable source of funds 85_tc_927 accordingly the relevant inquiry is whether any expenditures in excess of reported income can be attributed to assets available at the beginning of the relevant period or to nontaxable receipts such as loans gifts or inheritances petzoldt v commissioner supra pincite petitioner did not introduce any evidence at trial to demonstrate that the cash purchases at foxwoods were made with cash from nontaxable sources rather he argues that because respondent has conceded that ctrs were erroneously attributed to him the remaining ctrs are unreliable and cannot be used as the basis for reconstructing his income we disagree respondent’s concession demonstrates only that petitioner lent his dream card to someone on days when he was traveling so that he could accumulate additional points petitioner has introduced no evidence to dispute the accuracy of the remaining ctrs and therefore we accept respondent’s determinations with the following adjustments ctrs purchase sec_1 redemptions comps conceded ctrs net cash in net_income net wages salary gross_receipts interest_income dollar_figure -big_number -big_number big_number big_number -0- big_number dollar_figure -big_number -big_number big_number big_number big_number big_number tax refunds prior year refund federal refund big_number big_number -0- big_number big_number unreported income big_number big_number we corrected a computational error that resulted from foxwoods’ filing two ctrs for date reporting purchases of dollar_figure and a cashout of dollar_figure accordingly we have reduced the purchases total by dollar_figure and the redemptions comps total by dollar_figure accordingly we conclude that petitioner had unreported income of dollar_figure and dollar_figure for and respectively iii sec_6662 respondent determined that petitioner is liable for sec_6662 accuracy-related_penalties for and dollar_figure pursuant respondent determined that petitioner’s underpayments continued to sec_6662 and b and a taxpayer may be liable for a penalty of percent of the portion of an underpayment_of_tax attributable to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax an understatement is the difference between the amount of tax required to be shown on the return and the amount of tax actually shown on the return sec_6662 a substantial_understatement exists if the understatement exceeds the greater of percent of the tax required to be shown on the return for a taxable_year or dollar_figure see sec_6662 the burden of production is on respondent to produce evidence that it is appropriate to impose the relevant penalty see sec_7491 116_tc_438 the record shows that petitioner substantially understated his federal_income_tax for and dollar_figure accordingly we find that respondent has met his burden of production the accuracy- continued for and are attributable to negligence or disregard of rules and regulations and a substantial_understatement_of_income_tax because we find that petitioner substantially understated his federal_income_tax for and we need not decide whether petitioner’s underpayments are attributable to negligence or disregard of rules or regulations see sec_6662 although the exact amount of the understatement cannot be determined until after the rule computation petitioner’s failure to report income of dollar_figure for and dollar_figure for will result in substantial understatements of income_tax see sec_6662 related penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer shows that he acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner supra pincite petitioner offered no evidence that he acted with reasonable_cause and in good_faith accordingly we hold that petitioner is liable for sec_6662 accuracy-related_penalties for and which shall be computed based on the underpayments of tax computed under rule in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
